Title: From James Madison to Edmund Randolph, 22 April 1783
From: Madison, James
To: Randolph, Edmund


My dear Sir
Philada. Apl. 22. 1783.
The mail of yesterday like the preceding one broungt no letter from you.
I just understand that a Frigate from France is at Chester, but what intelligence she brings & particularly whether she brings a definitive peace is unknown Several interesting questions are raised on the Preliminary Treaty. First whether laws prohibiting British Commerce & which were to be in force during the war are repealed or not? Another of a similar nature is whether the enlistments for the war are to be terminated by the latter or former Treaty? half the army under Genl. Washington is computed to be interested in this question.
The Report for establishing a Revenue &c. passed Congs. on Saturday. It has been defalcated of several clauses which were material, and which would have touched in particular the supposed interest of Virga. Mr. Jefferson carried with him a copy of the plan as originally reported, and as it stood when he left us. It has undergone no material variation from the latter stage of it.
 